Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 5 is cancelled.
Claim 21 is newly added.
Claims 1-4 and 6-21 are currently pending.
Claims 2-3, 13, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 September 2021.
Claims 1, 4, 6-12, 14-18 and 21 are under examination herein.
Claims 1, 4, 6-12, 14-18 and 21 are rejected.
Claim 11 is objected to.

Response to Amendment
The amendment filed on 1 March 2022 has been entered.  
Amendment of claims 1, 4, 6-9 and 11 is acknowledged.  
The objections to the specification are withdrawn in view of Applicant's amendments.
The objection to claim 1 is withdrawn in view of Applicant's amendments.
The rejection of claims 1, 4 and 8-10 under 35 U.S.C. 102(a)(1) as being anticipated by Cloutier (Cloutier, M. et al. An alternative to dextran for the thawing of cord blood units, 5/3/2016, Transfusion, 1786-1791) is withdrawn in view of Applicant's amendment to claim 1 adding the limitations "having a sub-physiological pH" and "wherein the live cells comprise mononuclear cells".

Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, line 2, "wherein" should be amended to "of". 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-12, 14-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Any newly recited portions herein are necessitated by claim amendment.
Claims 1 and 21 are indefinite for the limitation in the wherein clause "wherein the volume is a calculated value based on the level of predicted viability of the live cells as combined with the fluid and the protectant if thawed."  It is unclear how the "level" of predicted viability of the live cells is used in the calculation of the volume of the fluid. It is further unclear how the calculated volume of the fluid is also based on the fluid itself and protectant, because the combination of the live cells, fluid and protectant would refer to the frozen, cryogenically-storable composition. The limitation does not agree with the description in the Instant Specification [58], lines 14-22: "Based at least partially upon the estimated number NL of live cells, a calculated, estimated or determined volume V6 of Low Molecular Weight Dextran in Dextrose solution ["fluid" recited in instant claim] is added to the volume V5 of the at least a portion of the mononuclear cell solution. In some embodiments, the calculation, estimation or determination of the volume V6 may be at least partially based on the assumption that approximately 75% of cells in the at least a portion mononuclear cell solution will be viable following freezing and thawing. In some embodiments, the calculation, estimation or determination of the volume V6 may be at least partially based on an intended live cell concentration of between about 2.5 million live cells and about 10.2 million live cells per milliliter."  
Claims 6-7, 10-12 and 14-18 are dependent on claim 1 and are also rejected due to said dependency. 
Claims 4, 8 and 9 are dependent on claim 21 and are also rejected due to said dependency.
Claim 6 recites "between about 100,000 cells per ml and about 75 million cells per ml" in line 2.  The word “about” is not defined by the specification.  There is no description of whether “about” means “+/- 1 cells per ml”, “+/- 10 cells per ml”, or “+/- 100 cells per ml”.  Therefore, the upper limit and the lower limit of the recited range “about 100,000 and about 75 million cells per ml” are vague and indefinite.  One cannot ascertain the metes and the bounds of the claimed invention.
Claim 11 recites "wherein the predicted viability within the live cells is equal to approximately 75%."  The word “approximately” is not defined by the specification.  There is no description of whether “approximately” means “+/- 0.01%”, “+/- 0.1%”, or “+/- 1%”.  Therefore, the upper limit and the lower limit of the variation “approximately 75%” are vague and indefinite.  One cannot ascertain the metes and the bounds of the claimed invention.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 6-12, 14-18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 14, 17, 22, 25-26 and 28-29 of U.S. Patent No. 10426796 (Jones).  
Any newly recited portions herein are necessitated by claim amendment.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patent claims.
Instant claim 1 recites a composition for performing a medical therapy, comprising: a fluid having a volume and having a sub-physiological pH; live cells obtained from human umbilical cord blood; and a protectant, wherein the volume is a calculated value based on the level of predicted viability of the live cells as combined with the fluid and the protectant if thawed, wherein the composition is configured for implantation within a human subject, and wherein the live cells comprise mononuclear cells. Instant claim 4 recites the composition of claim 21, wherein the low pH fluid base comprises dextrose. Instant claim 6 recites the composition of claim 1, wherein the mononuclear cells are present in the composition at between about 100,000 cells per ml and about 75 million cells per ml. Instant claim 7 recites the composition of claim 1, wherein the mononuclear cells are derived only from umbilical cord blood of a single donor. Instant claim 8 recites the composition of claim 21, wherein the protectant comprises albumin. Instant claim 9 recites the composition of claim 21, wherein the protectant comprises a cryoprotectant. Instant claim 10 recites the composition of claim 1, wherein the protectant does not comprise dimethyl sulfoxide (DMSO). Instant claim 11 recites the composition of claim 1, wherein the predicted viability within the live cells is equal to approximately 75%. Instant claim 12 recites the composition of claim 1, further comprising one or more bioactive agents. Instant claim 14 recites the composition of claim 12, wherein the one or more bioactive agents comprise one or more growth factors. Instant claim 15 recites the composition of claim 12, wherein the one or more bioactive agents are selected from the group consisting of macrophage inflammatory protein alpha (MIP- la), macrophage inflammatory protein beta (MIP-1 ), interferon gamma-induced protein 10 (IP- 10), interleukin 1 Beta (IL-1 ), interleukin 2 (IL-2), interleukin 4 (IL-4), interleukin 5 (IL-5), interleukin 6 (IL-6), interleukin 7 (IL-7), interleukin 8 (IL-8), interleukin 9 (IL-9), interleukin 10 (IL-10), interleukin 12 (IL-12), interleukin 13 (IL-13), interleukin 15 (IL-15), interleukin 17 (IL- 17), interleukin 18 (IL-18), interleukin 21 (IL-21), interleukin 22 (IL-22), interleukin 23 (IL-23), interleukin 27 (IL-27), interleukin 31 (IL-31), interferon alpha (INFa), a lymphokine, granulocyte macrophage colony stimulating factor (GM-CSF), stem cell factor (KL), tumor necrosis factor alpha (TNF-a), vascular endothelial growth factor (VEGF), nerve growth factor, platelet-derived growth factor (PDGF), fibroblast growth factor 2 (FGF-2), epidermal growth factor (EGF), keratinocyte growth factor, transforming growth factor (TGF), insulin-like growth factor, des(1-3)-IGF-I (brain IGF-I), neurotrophin-3 (NT-3), brain-derived neurotrophic factor (BDNF), eotaxin, CXC ligand 1 (GROa), interleukin 1 receptor antagonist (IL-iRA), interleukin 1 alpha (IL-la), leukemia inhibitory factor (LIF), placental growth factor (PLGF), chemokine ligand 5 (RANTES), stem cell factor (SCF), stromal cell derived factor (SDF la), and tumor necrosis factor (TNF 1). Instant claim 16 recites the composition of claim 1, wherein the pH of the composition is between 5.0 and 7.4. Instant claim 17 recites the composition of claim 1, wherein the pH of the composition is between 4.1 and 7.2. Instant claim 18 recites the composition of claim 1, wherein the pH of the composition is between 4.1 and 6.2. Instant claim 21 recites a frozen, cryogenically-storable composition for performing a medical therapy, comprising: a fluid having a volume and having a sub-physiological pH; live cells obtained from human umbilical cord blood; and a protectant, wherein the volume is a calculated value based on the level of predicted viability of the live cells as combined with fluid and the protectant if thawed, wherein the composition is configured for implantation within a human subject, and wherein the composition does not comprise dimethyl sulfoxide (DMSO).
Patent claim 1 recites a composition for performing a medical therapy, comprising: a low pH fluid base, wherein the low pH fluid base comprises dextrose; mononuclear cells obtained from human umbilical cord blood; and albumin, wherein the concentration of albumin is between about 10 mg/ml and about 150 mg/ml, and wherein the composition is configured for implantation within a human subject. Patent claim 2 recites the composition of claim 1, wherein the pH of the composition is between 5.0 and 7.4. Patent claim 3 recites the composition of claim 1, wherein the pH of the composition is between 4.1 and 7.2. Patent claim 4 recites the composition of claim 1, wherein the pH of the composition is between 4.1 and 6.2. Patent claim 14 recites the composition of claim 1, wherein the composition does not contain dimethyl sulfoxide (DMSO). Patent claim 17 recites the composition of claim 1, wherein the low pH fluid base further comprises a cryopreservative. Patent claim 22 recites the composition of claim 1, wherein the composition comprises between about 100,000 and about 75 million live mononuclear cells per ml. Patent claim 25 recites the composition of claim 1, wherein the mononuclear cells are derived only from umbilical cord blood of a single donor. Patent claim 26 recites the composition of claim 1, further comprising one or more bioactive agents. Patent claim 28 recites the composition of claim 26, wherein the one or more bioactive agents comprise one or more growth factors. Patent claim 29 recites the composition of claim 26, wherein the one or more bioactive agents are selected from the group consisting of macrophage inflammatory protein alpha (MIP-1α), macrophage inflammatory protein beta (MIP-1β), interferon gamma-induced protein 10 (IP-10), interleukin 1 Beta (IL-1β), interleukin 2 (IL-2), interleukin 4 (IL-4), interleukin 5 (IL-5), interleukin 6 (IL-6), interleukin 7 (IL-7), interleukin 8 (IL-8), interleukin 9 (IL-9), interleukin 10 (IL-10), interleukin 12 (IL-12), interleukin 13 (IL-13), interleukin 15 (IL-15), interleukin 17 (IL-17), interleukin 18 (IL-18), interleukin 21 (IL-21), interleukin 22 (IL-22), interleukin 23 (IL-23), interleukin 27 (IL-27), interleukin 31 (IL-31), interferon alpha (INFα), a lymphokine, granulocyte macrophage colony stimulating factor (GM-CSF), stem cell factor (KL), tumor necrosis factor alpha (TNF-α), vascular endothelial growth factor (VEGF), nerve growth factor, platelet-derived growth factor (PDGF), fibroblast growth factor 2 (FGF-2), epidermal growth factor (EGF), keratinocyte growth factor, transforming growth factor (TGF), insulin-like growth factor, des(1-3)-IGF-I (brain IGF-I), neurotrophin-3 (NT-3), brain-derived neurotrophic factor (BDNF), eotaxin, CXC ligand 1 (GROα), interleukin 1 receptor antagonist (IL-1RA), interleukin 1 alpha (IL-1α), leukemia inhibitory factor (LIF), placental growth factor (PLGF), chemokine ligand 5 (RANTES), stem cell factor (SCF), stromal cell derived factor (SDF1α), and tumor necrosis factor (TNF β).
Instant claims 1 and 21 are generic to the patent claims.  The “mononuclear cells" and "albumin" recited in patent claim 1 are species of the genus limitations, "live cells" and "protectant" as recited in instant claim 1.  Instant claims 1, 11 and 21 recite the limitation "volume " and "predicted viability"; however, these limitations are inherent properties of the fluid having a sub-physiological pH (low pH fluid) and live cells and do not recite any additional structural limitations.  Therefore, the instant claims are anticipated by the patent claim. 

Claims 1, 4, 6, 8-9, 12, 14-18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 18, 21-22 and 24-25 of U.S. Patent No. 10213463 (Jones).  
Any newly recited portions herein are necessitated by claim amendment.
Although the claims at issue are not identical, they are not patentably distinct from each other because the method recited in the patent claims requires the same composition as recited in the instant claims and render the instant claims obvious.
Patent claim 1 recites a method for performing a medical therapy in a human subject comprising: providing a composition comprising: a low pH fluid base, wherein the low pH fluid base comprises dextrose; mononuclear cells obtained from human umbilical cord blood; and albumin, wherein the concentration of albumin is between about 10 mg/ml and about 150 mg/ml; and implanting within, near, or adjacent to tissue of the subject an effective amount of the composition. Patent claim 15 recites the method of claim 1, wherein the pH of the composition is between 4.1 and 7.4. Patent claim 18 recites the method of claim 1, wherein the low pH fluid base comprises a cryopreservative. Patent claim 21 recites the method of claim 1, wherein the composition comprises between about 100,000 and about 75 million live mononuclear cells per ml. Patent claim 22 recites the method of claim 1, wherein the composition further comprises one or more bioactive agents. Patent claim 24 recites the method of claim 22, wherein the one or more bioactive agents comprise one or more growth factors. Patent claim 25 recites the method of claim 22, wherein the one or more bioactive agents are selected from the group consisting of macrophage inflammatory protein alpha (MIP-1α), macrophage inflammatory protein beta (MIP-1β), interferon gamma-induced protein 10 (IP-10), interleukin 1 Beta (IL-1β), interleukin 2 (IL-2), interleukin 4 (IL-4), interleukin 5 (IL-5), interleukin 6 (IL-6), interleukin 7 (IL-7), interleukin 8 (IL-8), interleukin 9 (IL-9), interleukin 10 (IL-10), interleukin 12 (IL-12), interleukin 13 (IL-13), interleukin 15 (IL-15), interleukin 17 (IL-17), interleukin 18 (IL-18), interleukin 21 (IL-21), interleukin 22 (IL-22), interleukin 23 (IL-23), interleukin 27 (IL-27), interleukin 31 (IL-31), interferon alpha (INFα), a lymphokine, granulocyte macrophage colony stimulating factor (GM-CSF), stem cell factor (KL), tumor necrosis factor alpha (TNF-α), vascular endothelial growth factor (VEGF), nerve growth factor, platelet-derived growth factor (PDGF), fibroblast growth factor 2 (FGF-2), epidermal growth factor (EGF), keratinocyte growth factor, transforming growth factor (TGF), insulin-like growth factor, des(1-3)-IGF-I (brain IGF-I), neurotrophin-3 (NT-3), brain-derived neurotrophic factor (BDNF), eotaxin, CXC ligand 1 (GROa), interleukin 1 receptor antagonist (IL-1RA), interleukin 1 alpha (IL-1α), leukemia inhibitory factor (LIF), placental growth factor (PLGF), chemokine ligand 5 (RANTES), stem cell factor (SCF), stromal cell derived factor (SDF1α), and tumor necrosis factor (TNF β).
The genus limitations "live cells" and "protectant" as recited in instant claims 1 and 21are obvious over the species limitations “mononuclear cells" and "albumin" recited in the method of patent claim 1.  The method recited in the patent claims requires the same composition as recited in the instant claims; therefore, the instant claims are obvious over the patent claims. 

Claims 1, 4, 8, 12, 14-15 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 14 and 16 of U.S. Patent No. 10456423 (Jones).  
Any newly recited portions herein are necessitated by claim amendment.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patent claims.
Patent claim 1 recites a composition for influencing biological growth comprising: a low pH fluid base, wherein the low pH fluid base comprises dextrose; mononuclear cells obtained from human umbilical cord blood; VEGF-A, at a concentration within the composition of between 481 picograms per ml and 895 picograms per ml; PDGF-BB, at a concentration within the composition of between 807 picograms per ml and 1500 picograms per ml; EGF, at a concentration within the composition of between 715 picograms per ml and 1329 picograms per ml; SCF, at a concentration within the composition of between 23 picograms per ml and 45 picograms per ml; and IL-1RA, at a concentration within the composition of between 2215 picograms per ml and 4114 picograms per ml, wherein the composition is configured for implantation within a human subject. Patent claim 7 recites a composition for influencing biological growth comprising: a low pH fluid base, wherein the low pH fluid base comprises dextrose; mononuclear cells obtained from human umbilical cord blood; and wherein the composition includes the following cytokines with their concentration within the composition: BDNF at between 492 picograms per ml and 915 picograms per ml, bNGF at between 14 picograms per ml and 26 picograms per ml, EGF at between 715 picograms per ml and 1329 picograms per ml, Eotaxin at between 37 picograms per ml and 69 picograms per ml, FGF-2 at between 28 picograms per ml and 53 picograms per ml, GM-CSF at between 7 picograms per ml and 15 picograms per ml, Gro-α at between 2974 picograms per ml and 5524 picograms per ml, HGF at between 352 picograms per ml and 656 picograms per ml, IFN-α at between 253 picograms per ml and 472 picograms per ml, IFN-γ at between 33 picograms per ml and 63 picograms per ml, IL-10 at between 67 picograms per ml and 126 picograms per ml, IL-12p70 at between 9 picograms per ml and 19 picograms per ml, IL-13 at between 11 picograms per ml and 22 picograms per ml, IL-15 at between 30 picograms per ml and 57 picograms per ml, IL-17A at between 19 picograms per ml and 37 picograms per ml, IL-18 at between 78 picograms per ml and 146 picograms per ml, IL-1α at between 712 picograms per ml and 1324 picograms per ml, IL-1β at between 14 picograms per ml and 28 picograms per ml, IL-1RA at between 2215 picograms per ml and 4114 picograms per ml, IL-2 at between 16 picograms per ml and 31 picograms per ml, IL-21 at between 370 picograms per ml and 689 picograms per ml, IL-22 at between 16 picograms per ml and 32 picograms per ml, IL-23 at between 201 picograms per ml and 376 picograms per ml, IL-27 at between 21 picograms per ml and 40 picograms per ml, IL-31 at between 11 picograms per ml and 22 picograms per ml, IL-4 at between 17 picograms per ml and 33 picograms per ml, IL-5 at between 15 picograms per ml and 28 picograms per ml, IL-6 at between 50 picograms per ml and 95 picograms per ml, IL-7 at between 26 picograms per ml and 50 picograms per ml, IL-8 at between 4504 picograms per ml and 8366 picograms per ml, IL-9 at between 131 picograms per ml and 245 picograms per ml, IP-10 at between 469 picograms per ml and 873 picograms per ml, LIF at between 41 picograms per ml and 77 picograms per ml, MCP-1 at between 14,480 picograms per ml and 26,893 picograms per ml, MIP-1α at between 303 picograms per ml and 565 picograms per ml, MIP-1β at between 375 picograms per ml and 698 picograms per ml, PDGF-BB at between 807 picograms per ml and 1500 picograms per ml, PIGF-1 at between 743 picograms per ml and 1381 picograms per ml, RANTES at between 3277 picograms per ml and 6087 picograms per ml, SCF at between 23 picograms per ml and 45 picograms per ml, SDF-1α at between 1114 picograms per ml and 2071 picograms per ml, TNF-α at between 42 picograms per ml and 80 picograms per ml, TNF-β at between 12 picograms per ml and 25 picograms per ml, VEGF-A at between 481 picograms per ml and 895 picograms per ml, and VEGF-D at between 46 picograms per ml and 88 picograms per ml, wherein the composition is configured for implantation within a human subject. Patent claim 14 recites the composition of claim 1, further comprising albumin. Patent claim 16 recites the composition of claim 7, further comprising albumin.
Instant claims 1 and 21 are generic to the patent claims.  The “mononuclear cells", "VEGF-A" and "VEGF-D" recited in patent claims 1 and 7 are species of the genus limitations, "live cells" and "VEGF" as recited in instant claims 1, 15 and 21. Instant claims 1, 11 and 21 recite the limitations "volume" and "predicted viability"; however, these limitations are inherent properties of the fluid having a sub-physiological pH (low pH fluid) and live cells.  Therefore, the instant claims are anticipated by the patent claim.

Claims 1, 4, 8-10, 12, 14-15 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-12 and 16-20 of U.S. Patent No. 11369640 (Issue Date 6/8/22, Application No. 16/544610).  
Any newly recited portions herein are necessitated by claim amendment.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the conflicting claims.
Patent claim 1 recites a composition for influencing biological growth comprising: a low pH fluid comprising at least one of dextran or dextrose; mononuclear cells obtained from human umbilical cord blood; VEGF-A, at a concentration within the composition of between 481 picograms per ml and 895 picograms per ml; and GM-CSF, at a concentration within the composition of between 7 picograms per ml and 15 picograms per ml, wherein the composition is configured for implantation within a human subject.  Claim 5 recites the composition of claim 1, wherein the low pH fluid comprises dextrose.  Claim 6 recites the composition of claim 1, further comprising albumin.  Claim 7 recites the composition of claim 1, further comprising a cryopreservative.  Claim 8 recites the composition of claim 1, wherein the composition does not contain dimethyl sulfoxide (DMSO).  Claim 9 recites the composition of claim 1, further comprising PDGF-BB, EGF, SCF, and IL-1RA. Claim 10 recites the composition of claim 9, further comprising IL-4, IL-8, SDF-1a, and RANTES. Claim 11 recites the composition of claim 10, further comprising BDNF, bNGF, Eotaxin, FGF-2, Gro-a, HGF, IFN-a, IFN-y, IL-10, IL-12p70, IL-13, IL-15, IL-17A, IL-18, IL-1a, IL-1, IL-2, IL-21, IL-22, IL-23, IL-27, IL-31, IL-5, IL-6, IL-7, IL-9, IP-10, LIF, MCP-1, MIP-1a, MIP-18, PIGF-1, TNF- a, TNF- B, and VEGF-D.  Claim 12 recites a composition for influencing biological growth comprising: a low pH fluid comprising at least one of dextran or dextrose; mononuclear cells obtained from human umbilical cord blood; a protectant; VEGF-A, at a concentration within the composition of between 481 picograms per ml and 895 picograms per ml; and GM-CSF, at a concentration within the composition of between 7 picograms per ml and 15 picograms per ml, wherein the composition is configured for implantation within a human subject. Claim 16 recites the composition of claim 12, wherein the low pH fluid comprises dextrose. Claim 17 recites the composition of claim 12, wherein the protectant comprises a cryopreservative. Claim 18 recites the composition of claim 12, further comprising PDGF-BB, EGF, SCF, and IL-IRA. Claim 19 recites the composition of claim 18, further comprising IL-4, IL-8, SDF-1o, and RANTES. Claim 20 recites the composition of claim 19, further comprising BDNF, bNGF, Eotaxin, FGF-2, Gro-a, HGF, IFN-a, IFN-y, IL-10, IL-12p70, IL-13, IL-15, IL-17A, IL-18, IL-1la, IL-1B, IL-2, IL-21, IL-22, IL-23, IL-27, IL-31, IL-5, IL-6, IL-7, IL-9, IP-10, LIF, MCP-1, MIP-1a, MIP-18, PIGF-1, TNF- o, TNF- B, and VEGF-D.
Instant claims 1 and 21 are generic to the claims of the copending application.  The “mononuclear cells", "protectant", "VEGF-A" and "VEGF-D" recited in conflicting claims 1, 11, 12 and 20 are species of the genus limitations, "live cells", "albumin" and "VEGF" as recited in instant claims 1, 15 and 21.  Instant claims 1, 11 and 21 recite the limitations "volume" and "predicted viability"; however, these limitations are inherent properties of the fluid base having a sub-physiological pH (low pH fluid) and live cells and do not recite any additional structural limitations.  Therefore, the instant claims are anticipated by the copending claims.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 1 March 2022, with respect to the 112(b) rejections have been fully considered but they are not persuasive.
Applicant indicates the amendment to the wherein clause in claim 1 obviate the 112(b) rejection; however, the limitation is still indefinite. As detailed in the rejection above, it is unclear how the "level" of predicted viability of the live cells can be used in the calculation of the volume of the fluid. It is further unclear how the calculated volume of the fluid is also based on the fluid itself and protectant, because the combination of the live cells, fluid and protectant would refer to the frozen, cryogenically-storable composition. 
Applicant traverses the rejection of claims 6 and 11 by referring to MPEP 2111.01(IV)(A) arguing the words "about" and "approximately" do not require removal (Arguments Pg. 11). 
The section Applicant pointed to refers to Plain Meaning and Lexicograpy of claim terms. While the "meaning of a particular claim term may be defined by implication, that is according to the usage of the term in the context in the specification", there is no clear description to give context to the terms "about" and "approximately" in the Instant Specification. Therefore, the upper and lower limits of the recited ranges or values are vague and indefinite and the rejection is maintained. 

Applicant argues the double patenting rejections are improper in light of the claim amendments (Arguments Pg. 13, ¶ 1); however, the rejections have been maintained and modified as necessitated by claim amendments.  A timely filed terminal disclaimer may be used to overcome a rejection based on nonstatutory double patenting.
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657